RESOLUCIÓN
Hoy, al amparo de nuestro poder inherente para regla-mentar la profesión legal, adoptamos mediante Resolución un nuevo Reglamento del Programa de Educación Jurídica Continua y derogamos el Reglamento de Educación Jurí-dica Continua de 1998, así como el Reglamento del Pro-grama de Educación Jurídica Continua de 2005 (Reglamento de 2005). Véase In re Aprobación Reglamento PEJC, *289198 DPR 254 (2017) (ER-2017-4). En lo pertinente, según las disposiciones recién aprobadas, las funciones de revisión ejercidas por la Comisión Revisora de Currículo (Comisión) al amparo de la Regla 26 del Reglamento de 2005 se susti-tuyen por un proceso único de revisión ante el Director Eje-cutivo o Directora Ejecutiva del Programa de Educación Ju-rídica Continua y la Junta de Educación Jurídica Continua (Junta).
No obstante, reconocemos la labor excepcional realizada por los y las profesionales del Derecho que formaban parte de la Comisión y estamos convencidos de que pueden con-tinuar aportando activamente al Programa de Educación Jurídica Continua. Por lo tanto, debido a que existen va-cantes en la Junta y conforme lo dispuesto en la Regla 6 del nuevo Reglamento, se nombra a la Leda. Evelyn Ben-venutti Toro y al Ledo. Israel Santiago Lugo como miem-bros de la Junta. Estos profesionales del Derecho continua-rán rindiendo sus servicios ad honorem y desempeñarán sus cargos por el restante de los términos por los cuales fueron originalmente nombrados a la Comisión.

Esta Resolución tendrá vigencia inmediata. Publíquese.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo